MOORE, Judge,
dissenting.
I respectfully dissent from the decision to remand this cause. In Hood v. Hood, 23 So.3d 1160 (Ala.Civ.App.2009), the trial court had failed to resolve an outstanding contempt motion before the case was appealed to this court. Therefore, this court, by order, reinvested the trial court with jurisdiction to dispose of that contempt motion. 23 So.3d at 1162. On remand, the trial court entered an order stating that all claims not addressed in the previous order were denied. Id. This court stated that that order, “because it resolved the last of the pending issues between the parties, constituted the final judgment in th[e] matter.” Id. As noted in the main opinion in the present case, the divorce judgment in this case clearly states that “any other relief requested by the parties not addressed [in the judgment] is denied.” 142 So.3d at 635. Therefore, in this case, there is no need to remand this cause for clarification or for the entry of a final judgment. Accordingly, I dissent from the decision to remand this cause.